Title: To Benjamin Franklin from John Winthrop, 28 March 1775
From: Winthrop, John
To: Franklin, Benjamin


Dear Sir
Cambridge New England 28 March 1775
I did my self the honor to write you, 13 Septr last, by Mr. Quincy, acknowleging the receit of several curious Pamphlets, for which am much obliged to you, and beg the favor of you to present my respectful Compliments to Sir John Pringle, and Mr. Henley, for the particular honor they have done me, in sending me their curious Productions. Since that, I have received the last Vol. of the Philosophical Transactions, for which I return you my thanks. I must confess, I was not a little mortified, when I opened the package, in not finding a line from my ever honored Friend, whose correspondence always gives me the greatest pleasure. Whether it were occasioned by the multiplicity of most important affairs, in which I know you are involved; or, whether any Letter of yours has been intercepted, I am not able to say. My suspicion of the last has been strengthned by the circumstances, in which the last Vol. of Transactions came to my hand. It was only tied up loosely in a brown paper cover, without any seal.
However the case may be, I cannot neglect so good an opportunity as now offers, of paying my respects to You. My neighbour, Francis Dana Esq, is embarking for London. He was a Gentleman of the Law in this town, while there was any Law; a modest, sensible, intelligent person, and a true Friend to Liberty. He had the firmness to oppose the address to Mr. H. when it was in agitation among the Lawyers. I need say nothing of the situation of our public affairs, as Mr. Dana will be able to give you full information. I cannot, however, forbear observing, to the honor of the people of this Province, that ever since the resignation of the Mandamus Councillors, they have been as quiet and peaceable as any Colony on the Continent, tho’ under a total suspension of government, and an accumulation of grievances. We are now in a state of the most anxious suspense, but preparing for the worst. God send better times!
I have desired Mr. Dana to deliver you 52 s. sterl. for another annual payment to the Royal Society. With sentiments of the highest respect and esteem I am Sir Your most obliged humble Servant
John Winthrop
Dr Franklin.
 
Addressed: Benjamin Franklin Esq / London / Favord by Fras Dana Esq
Notation: John Winthrop to Dr Franklin 1775.
